Citation Nr: 1206741	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and exposure to herbicides.  

2.  Entitlement to service connection for multi-joint arthritis, to include as secondary to service-connected diabetes mellitus and exposure to herbicides.  

3.  Entitlement to an initial disability rating higher than 20 percent for service-connected diabetes mellitus.  

4.  Entitlement to an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the right upper extremity.  

5.  Entitlement to an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the left upper extremity.  

6.  Entitlement to an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the right lower extremity.  

7.  Entitlement to an initial disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the left lower extremity.  

8.  Entitlement to an initial disability rating higher than 20 percent for service-connected erectile dysfunction.  

9.  Entitlement to an initial disability rating higher than 20 percent for service-connected onychomycosis affecting the bilateral feet.  

10.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to service connection for eczema has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2009 VA Form 9.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to special monthly compensation and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran perfected an appeal as to that issue and the issue was certified to the Board.  

2.  In the decision herein, the Board is granting a separate noncompensable disability rating for diabetic nephropathy and hypertensive nephrosclerosis as compensable complications associated with service-connected diabetes mellitus, based upon the severity of the Veteran's hypertension.   

3.  The preponderance of the evidence is against a finding that the Veteran currently has arthritis that was incurred or aggravated by active military service, to include as secondary to a service-connected disability; nor may arthritis be presumed to have been incurred during military service, to include as a chronic disorder or as secondary to herbicide exposure therein.  

4.  The preponderance of the evidence demonstrates that the Veteran's service-connected type II diabetes mellitus requires the use of insulin and that the Veteran follow a restricted diet.  There is no competent lay or medical evidence that shows his diabetes mellitus requires regulation of activities.  

5.  The preponderance of the evidence demonstrates that the Veteran suffers from diabetic nephropathy and hypertensive nephrosclerosis associated with service-connected diabetes mellitus.  There is no lay or medical evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  Nor is there evidence that the Veteran experiences persistent edema and albuminuria with BUN between 40 and 80 mg, creatinine between 4 to 8 mg, or generalized poor health.  However, the Veteran has been diagnosed with hypertension and hypertensive nephrosclerosis, which is manifested by diastolic and systolic blood pressure readings predominately lower than 100 and 160, respectively.  

6.  The preponderance of the evidence reflects that the Veteran's service-connected peripheral neuropathy affecting the bilateral upper extremities is manifested by no more than moderate sensory deficits, as shown by decreased senses in both upper extremities, including to fine touch, temperature, and vibration, with impaired function in five finger movement and impaired reflexes.  The Veteran is able to perceive some vibration and temperature sense in his upper extremities and there is no evidence of a significant functional impairment due to the neurologic impairment.  

7.  The preponderance of the evidence reflects that the Veteran's service-connected peripheral neuropathy affecting the bilateral lower extremities is manifested by no more than moderate sensory deficits, as shown by decreased vibration and temperature sense in the lower extremities, with impaired function manifested by absent reflexes and an inability to walk more than 40 feet due to pain.  The Veteran is able to perceive some vibration sense in his lower extremities and there is no evidence of a significant functional impairment due to the neurologic impairment.  

8.  The preponderance of the evidence reflects that the Veteran's service-connected erectile dysfunction is manifested by an inability to achieve an adequate erection and is treated with medication and a pump device.  

9.  The preponderance of the most competent, credible, and probative evidence reflects that the Veteran's service-connected onychomycosis is manifested by thickened and discolored toenails, which have been treated with no more than a topical anti-fungal cream throughput the pendency of this appeal.  There is no competent or credible evidence showing that the onychomycosis involves at least 5 percent of the entire body or of the exposed areas or requires systemic treatment such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  There remain no allegations of errors of fact or low for appellate consideration with respect to the issue of service connection for hypertension.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

2.  Arthritis was not incurred or aggravated by service and is not secondary to a service-connected disability; nor may arthritis be presumed to have been incurred in service, to include as a chronic disorder or as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

3.  The schedular criteria for an initial disability rating higher than 20 percent for service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2011).

4.  The schedular criteria for a separate noncompensable disability rating, but no higher, for diabetic nephropathy and hypertensive nephrosclerosis have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115, Diagnostic Codes 7101, 7541 (2011).

5.  The schedular criteria for a combined 50 percent disability rating for service-connected peripheral neuropathy affecting the bilateral upper extremities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8514 (2011).

6.  The schedular criteria for a combined 40 percent disability rating for service-connected peripheral neuropathy affecting the bilateral lower extremities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2011).

7.  The schedular criteria for a 20 percent disability rating for service-connected erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.115b, Diagnostic Code 7599-7522 (2011).  

8.  The schedular criteria for an initial compensable rating for service-connected onychomycosis of the bilateral feet have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.118, Diagnostic Codes 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to initial unfavorable AOJ decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2007 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with VA examinations in August 2007, September 2007, and March 2009.   There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Dismissed Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

The Veteran is seeking entitlement to service connection for hypertension.  He has asserted that his current diagnosis of hypertension may be related to his exposure to herbicides during service or, in the alternative, secondary to his service-connected diabetes mellitus.  See September 2008 VA Form 9; April 2011 statement from the Veteran; see also January 2011 Informal Hearing Presentation.  

The RO denied service connection for hypertension in an April 2008 rating decision, and the Veteran perfected an appeal as to that issue by submitting a timely notice of disagreement and substantive appeal.  See April 2008 notice of disagreement and September 2008 VA Form 9.  Accordingly, the issue was certified to the Board for adjudication.  

As discussed in detail below, the Board is granting a separate noncompensable disability rating for diabetic nephropathy and hypertensive nephrosclerosis as compensable complications associated with service-connected diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note 1.  Given the Veteran's diagnosis of diabetic nephropathy and hypertensive nephrosclerosis, the Board is evaluating the Veteran's renal disability under DC 7541, based on the criteria for renal dysfunction, and is granting the separate disability rating based upon the severity of his hypertension, as directed by the rating criteria.  See 38 C.F.R. § 4.114a, 4.115b, DC 7541.  

Because the separate rating is based upon the severity of the Veteran's hypertension, the Board finds that the issue of service connection for hypertension is moot, as the separate rating contemplates his hypertension as a complication of service-connected diabetes mellitus.  In addition, the Board finds that granting service connection for hypertension and assigning a disability rating therefor would amount to pyramiding, which is prohibited by the law.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Therefore, given the Board's action in the decision herein, there remain no allegation of errors of fact or low for appellate consideration with respect to the issue of service connection for hypertension.  Accordingly, the issue of entitlement to service connection for hypertension is dismissed, without prejudice.  38 U.S.C.A. § 7105(d)(5). 

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking entitlement to service connection for arthritis affecting several joints in his body, including his shoulders, hips, and knees.  See September 2008 VA Form 9; July 2006 VA outpatient treatment record.  The Veteran has asserted that service connection should be granted for arthritis on a presumptive basis, as he believes his arthritis may be related to his exposure to herbicides during service.  In the alternative, the Veteran has asserted that his arthritis may be secondary to his service-connected diabetes mellitus.  See September 2008 VA Form 9; April 2011 statement from the Veteran; see also January 2011 Informal Hearing Presentation.  

With respect to arthritis as secondary to herbicide exposure, the Veteran's DD Form 214 reflects that he served in Vietnam from November 1969 to October 1970.  There is no affirmative evidence of record showing the Veteran was not exposed to herbicides in service; therefore, his exposure to herbicides is presumed.  

The Board notes, however, that arthritis is not one of the disabilities for which presumptive connection is available based upon herbicide exposure.  As noted above, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, service connection is not warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the Veteran's specific diagnosis.

The Board has considered whether the Veteran's claim can be granted under the general legal provisions pertaining to direct service connection.  See Combee, supra; Brock, supra.  As noted, the Veteran's STRs are negative for any complaints, treatment, or findings related to arthritis affecting any joint.  In fact, clinical evaluation of the Veteran's extremities and joints was normal at his separation examination in April 1971 and the Veteran denied having any arthritis at that time.  In this regard, the Board finds probative that the Veteran has not provided any statement or details regarding a particular event, injury, or disease during service that he believes caused or resulted in his diagnosis of arthritis.  

Instead, the first time the Veteran is shown to have been diagnosed with arthritis is in March 1992, which is more than 20 years after he was separated from service.  In evaluating this claim, the Board finds probative that, at that time, neither the Veteran nor his treating physician attributed his arthritis to military service or his service-connected diabetes mellitus.  In fact, the Board finds probative that no medical professional has ever attributed the Veteran's arthritis to his military service or any event, injury, or disease incurred during service including his diabetes.  Indeed, there is no medical evidence of record that relates the Veteran's arthritis with his military service in general, or his service-connected diabetes mellitus.  In addition, there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's arthritis is associated with herbicide exposure.  

The only evidence that relates the Veteran's arthritis to his military service is the Veteran's own statements.  While lay evidence may be competent to establish medical etiology or nexus, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's arthritis and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  However, there is no indication that the Veteran has the requisite medical expertise to provide an opinion regarding the likely etiology of his arthritis and the Board also finds probative that the Veteran has only offered conclusory statements regarding the relationship between his military service and his arthritis.  

In this context, the Board notes that the Veteran has not been provided with a VA examination in conjunction with this case; however, because there is no evidence establishing an event, injury, or disease during service to which the arthritis may be related or any indication that his arthritis may be related to his military service or his service-connected diabetes mellitus, a VA examination is not needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In evaluating this claim, the Board has also considered whether presumptive service connection is warranted for the Veteran's arthritis as a chronic disability.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his service discharge in June 1971.  Instead, the first diagnosis of arthritis reflected in the record was rendered in 1992, which is more than 20 years after he was separated from service.  See August 1993 Social Security Administration Decision.  Although the Veteran states that he has suffered from arthritis since service, his assertions in this regard are not considered credible, as there is no medical evidence to support that contention and the other evidence of record does not support such a conclusion.  As such, the Board finds that presumptive service connection is not warranted for arthritis as a chronic disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is granted and there is no competent medical evidence of record relating the Veteran's arthritis to his military service or his service-connected diabetes mellitus.  Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the competent and probative evidence is against the Veteran's claim of service connection for arthritis, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  

Increased Rating Claims 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Diabetes Mellitus

Service connection for type II diabetes mellitus, associated with herbicide exposure, was established in January 2004, and the RO assigned a 20 percent disability evaluation under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, effective January 9, 2003.  

The Veteran disagreed with the effective date assigned and, in February 2006, the RO granted an effective date of January 9, 2002.  

In March 2007, the Veteran filed an increased rating claim, which was denied in April 2008.  The Veteran appealed the RO's determination in April 2008, which is the basis of the current appeal.  

Under DC 7913, diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a monthly visits to a diabetic care provider, plus complications that would not be compensable of separately evaluated.  A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) to DC 7913 instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.  

The pertinent evidence of record, which will be considered in evaluating this claim, includes VA examination reports dated September 2007 and March 2009, VA outpatient treatment records dated from 2002 to 2011, and statements submitted by the Veteran in support of his claim.  

The pertinent evidence of record reflects that the Veteran's service-connected diabetes mellitus is insulin dependent and requires that the Veteran follow a restricted or special diet.  See VA examination reports and VA outpatient treatment records.  The evidence reflects that the Veteran visits a physician every three months but there is no indication that these visits are due to ketoacidosis or hypoglycemic reactions.  In this regard, the evidence shows that the Veteran suffered from ketoacidosis when he was initially diagnosed with diabetes but there has been no evidence of any recurrent ketoacidosis or hypoglycemic reactions since his initial diagnosis.  See September 2007 and March 2009 VA examination reports.  

The Veteran has asserted that his activities are regulated; however, the other evidence of record does not support this assertion, as there is no other indication that physicians have recommended that he avoid strenuous occupational or recreational activities due to his diabetes.  See VA outpatient treatment records.  In fact, the evidence shows the Veteran is capable of exercising.  See April 2007 VA outpatient treatment record.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for the Veteran's service-connected diabetes mellitus at any point during the appeal.  As noted, while the Veteran's diabetes mellitus requires insulin and a restricted diet, there is no competent and credible evidence that shows he requires regulation of activities or that he has suffered from ketoacidosis or hypoglycemic reactions at any point during the pendency of this appeal.  Therefore, the evidence of record does not show the symptoms needed to establish a higher disability rating under DC 7913.  

The Board has considered the Veteran's service-connected diabetes mellitus under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign an evaluation higher than the 20 percent rating currently assigned.  

As to any diabetic complications that may be rated separately, the Board notes that the RO has denied service connection for congestive heart failure, upper respiratory condition, tracheostomy, and frequent urination, to include as secondary to service-connected diabetes mellitus.  See rating decisions dated July 2010 and February 2011.  The Veteran has not appealed the RO's determination as to those issues.  The preponderance of the evidence also reflects that the Veteran does not have a history of diabetic retinopathy or other visual disturbances related to diabetes.  See VA examination reports.  Therefore, additional consideration will not be given to whether there are any compensable cardiac, respiratory, genitourinary, or visual complications associated with the Veteran's service-connected diabetes mellitus.  

The September 2007 VA examiner noted that the Veteran did not have a history of kidney disease related to diabetes.  However, at the March 2009 VA examination, the Veteran was diagnosed with chronic kidney disease secondary to diabetic nephropathy and hypertensive nephrosclerosis.  In this context, the March 2009 VA examiner noted that the Veteran did not describe any lethargy, anorexia, weakness, or weight change related to renal dysfunction.  The examiner also noted that there is no history of kidney stones.  However, he noted that the Veteran's serum creatinine has been slightly elevated at 1.3 mg/dL since 2003.  This notation is supported by the other evidence of record, namely the VA outpatient treatment records dated from 2006 to 2011, which also reflect that the Veteran's BUN value has ranged from 11 to 35.  See VA outpatient treatment records dated from 2006 to 2011.  The evidence of record does not show that blood testing has revealed any evidence of casts during this appeal.  See VA examination reports and VA outpatient treatment records.  

Nevertheless, the September 2007 VA examination report reflects that the Veteran's blood pressure readings were 150/80 (sitting), 130/70 (supine), and 150/80 (standing), while his blood pressure readings were 157/74 (sitting) and 168/82 (standing) at the March 2009 VA examination.  See also October 2003 general medical VA examination report; March 2009 neurological VA examination report; VA treatment records dated from 2006 to 2011.  

Based on the foregoing, the Board will evaluate whether a separate disability rating is warranted for the diabetic nephropathy and hypertensive nephrosclerosis shown at the March 2009 VA examination.  

Under DC 7541, renal involvement in diabetes mellitus will be rated as renal dysfunction.  Under 38 C.F.R. § 4.115a, renal dysfunction will be awarded a noncompensable (zero percent) disability rating where the Veteran has albumin and cases with a history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101.  A 30 percent rating is warranted where the Veteran has albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted where the Veteran has constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted where the Veteran has persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8mg%, or; generalized poor health characterized by lethargy, weakness, anorexia weight loss, or limitation of exertion.  A 100 percent rating is warranted where the Veteran required regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Under DC 7101, hypertensive vascular diseases (hypertension and isolated systolic hypertension) warrants a 10 percent rating for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  

As noted above, the evidence shows that the Veteran suffers from diabetic nephropathy and hypertensive nephrosclerosis; however, there is no evidence of casts or a history of nephritis.  Nor is there any evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  In addition, the evidence does not show that the Veteran has persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8 mg%, and the Veteran has denied experiencing lethargy, weakness, anorexia, weight loss, or limitation of exertion.  However, the evidence shows the Veteran has been diagnosed with hypertension and hypertensive nephrosclerosis, which indicates some hypertensive involvement in the Veteran's kidney disability.  However, the preponderance of the evidence reflects that the Veteran's diastolic and systolic blood pressure readings have been predominately lower than 100 and 160, respectively.  See VA examination reports dated September 2007, March 2009 (diabetes mellitus and neurologic examinations); VA outpatient treatment records dated from 2006 to 2011.  

Based on the foregoing, the Board finds that the Veteran's hypertension and hypertensive nephrosclerosis warrant no more than a noncompensable disability rating under DC 7101.  Therefore, the Board finds that the criteria for a separate noncompensable (zero percent) disability rating for diabetic nephropathy and hypertensive nephrosclerosis have been met.  A higher, compensable disability rating is not warranted because, as noted, there is no lay or medical evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  Nor is there evidence that the Veteran experiences persistent edema and albuminuria with BUN between 40 and 80 mg, creatinine between 4 to 8 mg, or generalized poor health.  There is also no evidence that the Veteran's hypertension is manifested by diastolic or systolic blood pressure readings predominately 100 or 160 or more, respectively.  

In summary, and based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected diabetes mellitus.  See 38 C.F.R. § 4.114, DC 7913.  However, the preponderance of the evidence supports the grant of a separate noncompensable disability rating, but no higher, for the Veteran's diabetic nephropathy and hypertensive nephrosclerosis.  See 38 C.F.R. § 4.115, DCs 7541, 7101.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Peripheral Neuropathy

Entitlement to service connection for peripheral neuropathy affecting the left and right upper and lower extremities was established in April 2008, and the RO assigned separate 20 percent disability ratings for each disability under DCs 8514 and 8521, respectively.  

The Veteran disagreed with the disability rating assigned to his service-connected disabilities and perfected an appeal as to those issues, which is the basis of the current appeal.  As such, the Board will proceed to evaluate whether a higher disability rating is warranted with respect to each extremity affected by peripheral neuropathy.  

With respect to the left and right upper extremities, the RO assigned separate 20 percent disability ratings under DC 8514, which provides the rating criteria for paralysis of the musculospiral (radial) nerve.  Under DC 8514, incomplete paralysis of the radial nerve warrants a 20 percent evaluation if mild.  If there is incomplete paralysis in the major extremity, a 30 percent evaluation is warranted if the impairment is moderate and a 50 percent evaluation if severe.  If there is incomplete paralysis in the minor extremity, a 20 percent evaluation is warranted if the impairment is moderate and 40 percent if severe.  Complete paralysis warrants a 70 percent rating for the major extremity, and a 60 percent rating for the minor extremity.  Complete paralysis is manifested by drop of hands and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only at the greatest rarity.  The ratings for peripheral nerves, including the radial and common peroneal nerves, are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a.  

The evidence of record reflects that the Veteran is right-handed and, thus, his right extremity is considered his major extremity.  See October 2003 VA general medical examination report.  

With respect to the left and right lower extremities, the RO assigned separate 20 percent disability ratings under DC 8521, which provides the rating criteria for paralysis of the external popliteal (common peroneal) nerve.  Under DC 8521, incomplete paralysis warrants a 10 percent evaluation if mild, a 20 percent evaluation if moderate, and a 30 percent evaluation if severe.  A 40 percent evaluation is warranted for complete paralysis manifested by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

The Board observes that the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

At an August 2007 neurologic examination, the Veteran reported having numbness in his fingers, which results in him not being able to reach his laces, wear buttons, or cut meat.  He also had numbness in his feet that extends to his mid-thigh.  The Veteran was noted to be able to walk approximately 30 to 40 feet before he has to stop due to pain.  Objective examination revealed normal (5/5) motor strength, with normal tone, bulk, and coordination.  Five finger movements were clumsy but symmetrical, but sensory was decreased on the left and in a stocking-glove distribution to fine touch and temperature.  Vibration sense was mildly impaired at the knees and fingers, while reflexes were trace at the biceps and absent elsewhere.  The August 2007 VA examiner reported that the Veteran had moderate sensory loss in all four extremities.  

At the March 2009 neurologic examination, the Veteran reported having numbness in his right 5th digit, with an inability to reach his laces, although he is able to manage his buttons.  The Veteran also reported having numbness to the mid-thigh with an inability to walk more than 30 feet before his hips and knees begin hurting.  Objective examination revealed that the Veteran's motor strength was 5/5 with normal tone, bulk, and coordination.  Five finger movement was slow but accurate and sensory was intact to fine touch.  However, temperature sense was decreased in the lower extremities and in patchy fashion in the right upper extremity.  Likewise, vibration sense is mildly to moderately impaired at the ankles and mildly in the fingers.  Reflexes were trace to 1+ and equal in the upper extremities, while they were absent in the lower extremities.  The March 2009 VA examiner reported that the Veteran has moderate sensory loss in the feet, with mild sensory loss in the upper extremities.  

Based on the foregoing, the Board finds that the peripheral neuropathy affecting the Veteran's left and right upper extremities is no more than moderate.  Indeed, the objective evidence of record shows that the Veteran's upper extremity neuropathy is manifested by decreased senses in both upper extremities, including to fine touch, temperature, and vibration.  See VA examination reports.  The evidence also shows the Veteran's upper extremity neuropathy results in impaired function of his extremities, as five finger movements have been variously described as clumsy and slow, he is shown to have impaired reflexes, and he reports being unable to reach his laces, wear buttons, or cut meat.  Accordingly, the Board finds that, under DC 8514, a 20 percent rating is warranted for service-connected peripheral neuropathy affecting the left upper extremity, while a 30 percent rating is warranted or service-connected peripheral neuropathy affecting the right (major) upper extremity.  

Likewise, the Board finds that the peripheral neuropathy affecting the Veteran's left and right lower extremities is no more than moderate, as the objective evidence shows decreased vibration and temperature sense in the lower extremities, with impaired function manifested by absent reflexes and an inability to walk more than 40 feet due to pain.  Accordingly, the Board finds that, under DC 8521, a 20 percent rating is warranted for service-connected peripheral neuropathy affecting the left and right lower extremities.  

Indeed, the Board finds that the Veteran's neurologic impairment does not more nearly approximate a severe disability because, as noted, the evidence shows sensation in the upper and lower extremities is no more than moderately decreased, as he is able to perceive some level of senses to vibration and fine touch, and the evidence does not show a significant functional impairment, as the Veteran is able to achieve symmetrical and accurate finger movements and maintain his ability to walk.  In addition to the foregoing, the Board notes the preponderance of the evidence shows the Veteran has normal motor strength, with normal tone, bulk, and coordination.  

Because the Veteran's neurological impairment affects both upper and lower extremities, the separate ratings assigned for the upper and lower extremities must be combined using the bilateral factor found in 38 C.F.R. § 4.26, which provides that when a partial disability results from disease or injury of both arms, or of both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  

In applying the bilateral factor to the upper extremities, the combined rating for the separate 20 and 30 percent ratings, for the left and right extremities, respectively, is 44, plus 10 percent or 4.4, totaling 48.4 or 50 when rounded upward.  See 38 C.F.R. § 4.25, 4.26.  Thus, the Veteran's neurological impairment of the upper extremities warrants a 50 percent rating.  

In applying the bilateral factor to the lower extremities, the combined rating for the separate 20 percent ratings is 36, plus 10 percent or 3.6, totaling 39.6 or 40 when rounded upward.  See 38 C.F.R. § 4.25, 4.26.  Thus, the Veteran's neurological impairment of the lower extremities warrants a 40 percent evaluation.  

The Board has considered the Veteran's service-connected peripheral neuropathy under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the combined 50 and 40 percent ratings assigned herein.  

Therefore, based on the foregoing, the Board finds that the Veteran's service-connected peripheral neuropathy affecting the bilateral upper extremities warrants no more than a combined 50 percent rating, while his service-connected peripheral neuropathy affecting the bilateral lower extremities warrants no more than a combined 40 percent rating.  See 38 C.F.R. § 4.25, 4.26.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Erectile Dysfunction

Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, was established in April 2008, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.115b, DC 7599-7522, effective March 12, 2007.  

The Veteran disagreed with the disability rating assigned to his service-connected disability and perfected an appeal as to that issue, which is the basis of the current appeal.  

Erectile dysfunction is not listed on the Rating Schedule, and the RO assigned DC 7599-7522 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The second diagnostic code is the residual condition on the basis for which the rating is determined.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 7522, for a penis deformity.  

DC 7522 provides that a 20 percent rating is warranted for a penis deformity with loss of erectile dysfunction.  

The rating schedule also provides that this disability should be reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  In this regard, the Board notes that entitlement to special monthly compensation for loss of use of a creative organ was granted in the April 2008 rating decision, effective from March 12, 2007.  Therefore, this decision will not include any further discussion of entitlement to special monthly compensation.  

The pertinent evidence of record consists of VA examination reports dated September 2007 and March 2009, as well as VA outpatient treatment records dated from 2006 to 2011.  

The VA examination reports contain information with respect to the severity of the Veteran's service-connected erectile dysfunction.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's erectile dysfunction and, thus, the examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's disability.  

Indeed, the September 2007 VA examination report reflects that the Veteran has suffered from erectile dysfunction for three years manifested by difficulty obtaining an erection.  The VA examiner noted, however, that the Veteran took medication for his disability and reported that it worked quite well.  Likewise, the March 2009 VA examination report reflects that the Veteran has a history of erectile dysfunction manifested by an inability to have an adequate erection for penetration, although he was noted to be able to have an ejaculation.  The VA examiner noted the Veteran previously took medication for his erectile dysfunction but that he reported the medication was not helpful.  

The VA outpatient treatment records confirm that the Veteran has been prescribed medication for his erectile dysfunction but there is no indication as to the effectiveness of the medication.  However, the Veteran has submitted lay statements stating that the medication and pump devices did not help his erectile dysfunction and that his penis stays limp and powerless all of the time.  See statements from the Veteran dated June and September 2008.  The Veteran is competent to report symptoms that are capable of lay observation and, thus, his statements are considered competent and credible, as there is no evidence contradicting his statements.  There is no allegation or indication that the Veteran has required hospitalization or surgery for his service-connected erectile dysfunction.  

In evaluating the Veteran's service-connected erectile dysfunction under DC 7599-7522, the Board notes that the lay and medical evidence of record reflects that the Veteran's disability is manifested by an inability to achieve an adequate erection and is treated with medication and a vacuum pump device.  Accordingly, the Board finds that the Veteran's service-connected erectile dysfunction is manifested by loss of erectile power, which warrants a 20 percent disability rating under DC 7599-7522.  

The Board notes that 20 percent is the highest disability rating assignable under DC 7522.  Nevertheless, the Board has considered the Veteran's service-connected erectile dysfunction under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 20 percent rating assigned herein.  

Therefore, based on the foregoing and after considering all pertinent evidence of record, the Board finds that the preponderance of the evidence supports the grant of a 20 percent disability rating, but no higher, for the Veteran's service-connected erectile dysfunction.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Onychomycosis

Entitlement to service connection for onychomycosis affecting the bilateral feet was established in April 2008, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.118, DC 7813-7806, effective March 12, 2007.  

The Veteran disagreed with the disability rating assigned to his service-connected disability and perfected an appeal as to that issue, which is the basis of the current appeal.  

Onychomycosis is not listed on the Rating Schedule, and it appears the RO assigned DC 7813-7806 pursuant to 38 C.F.R. § 4.20, which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  In this context, DC 7813 provides the rating criteria for dermatophytosis of the body, head, feet, beard area, nails or inguinal area and directs that the disability associated with dermatophytosis be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 to 7805), or dermatitis (DC 7806), depending upon the predominant disability.  

In this case, the Veteran's service-connected onychomycosis does not involve his head, face, or neck and, as discussed below, is not manifested by scars.  Accordingly, his disability will be rated as dermatitis under DC 7806.  

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, or if the Veteran has requested evaluation of his claims under the revised criteria.  Because the current claim was received prior to that date, and the Veteran has not requested evaluation of his disabilities under the new criteria, those revisions do not apply in this case.  Nevertheless, the Board notes that DC 7806 was not revised and thus provides the same rating criteria both prior to and after the change in law.

Under DC 7806, for dermatitis/eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is warranted where the disability covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is warranted where the disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy was required during the past 12-month period.  

In evaluating this claim, the preponderance of the evidence, inclusive of VA examination reports dated September 2007 and March 2009, as well as VA outpatient treatment records, show that the Veteran's service-connected onychomycosis is manifested by thickened and slightly discolored nails, with no evidence of foot ulcerations or other skin lesion related to diabetes mellitus.  The evidence also shows that the Veteran treats his onychomycosis with a topical anti-fungal cream, with no other treatment.  See VA outpatient treatment records.  

The Veteran has asserted that his service-connected onychomycosis is also manifested by dry skin around and under his toes and feet; however, the medical evidence of record reflects that the Veteran does not have any other skin disease related to diabetes, with no indication that the Veteran's onychomycosis, which is manifested by a fungal infection of the nails, has progressed into a fungal or other infection affecting his entire foot.  In this regard, the Board notes that the medical evidence of record is considered the most competent, credible, and probative evidence of record regarding the severity of the Veteran's onychomycosis, as medical professionals have evaluated the Veteran's disability and provided information as to the current manifestations associated therewith.  By contrast, while the Veteran is competent to report his current symptoms, there is no indication that he has the medical expertise or qualifications to provide a statement as to whether his symptoms are a manifestation of his service-connected onychomycosis.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a higher, compensable disability rating for service-connected onychomycosis under DC 7813-7806.  Indeed, the competent, credible, and probative evidence shows that the Veteran's onychomycosis only affects his toenails and has required no more than topical therapy during the pendency of this appeal.  The evidence does not show that his onychomycosis has required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs; nor does the evidence of record show that the onychomycosis affects at least 5 percent of the entire body or exposed areas affected.  Accordingly, a higher, compensable disability rating is not warranted for service-connected onychomycosis.  See 38 C.F.R. § 4.118, DC 7813-7806.  

The Board has considered the Veteran's service-connected onychomycosis under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the noncompensable disability rating currently assigned.  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a higher, compensable disability rating for the Veteran's service-connected onychomycosis at any point during the pendency of this appeal.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Extra-schedular Consideration

The Board has considered whether the issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's diabetes mellitus, diabetic nephropathy, hypertensive nephrosclerosis, peripheral neuropathy, erectile dysfunction, and onychomycosis disabilities are fully contemplated by the schedular rating criteria.  Indeed, the varying symptomatology manifested by the Veteran in conjunction with his service-connected disabilities, including the need for insulin and special diet, hypertension, decreased senses, and discolored, thickened nails, are all contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his diabetes mellitus, peripheral neuropathy, erectile dysfunction, and onychomycosis disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilzied for his service-connected disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board is also mindful that, when evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, for reasons discussed in the Remand portion of this decision, the Board finds that the claim of TDIU raised by the Veteran and the evidence of record warrants a remand.  


ORDER

The issue of entitlement to service connection for hypertension is dismissed.  

Entitlement to service connection for multi-joint arthritis, to include as secondary to service-connected diabetes mellitus and exposure to herbicides, is denied.  

A disability rating higher than 20 percent for service-connected diabetes mellitus is not warranted.  

A separate noncompensable disability rating for diabetic nephropathy and hypertensive nephrosclerosis associated with service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.  

A combined 50 percent disability rating for service-connected peripheral neuropathy affecting the bilateral upper extremities is granted, subject to the laws and regulations governing monetary awards.  

A combined 40 percent disability rating for service-connected peripheral neuropathy affecting the bilateral lower extremities is granted, subject to the laws and regulations governing monetary awards.  

A 20 percent disability rating for service-connected erectile dysfunction is granted, subject to the laws and regulations governing monetary awards.  

A compensable disability rating is not warranted for service-connected onychomycosis affecting the bilateral feet.  


REMAND

The Veteran has asserted that his service-connected disabilities render him unemployable and necessitate the regular aid and attendance of another person and/or render him housebound.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for diabetes mellitus, rated 20 percent disabling; peripheral neuropathy affecting the upper extremities, with a combined 50 percent rating; peripheral neuropathy affecting the lower extremities, with a combined 40 percent rating; erectile dysfunction, rated 20 percent disabling in the decision herein; and onychomycosis, rated noncompensable (zero percent disabling).  

Because of his service-connected erectile dysfunction, the Veteran is also currently receiving special monthly compensation based on loss of use of a creative organ under the provisions of 38 U.S.C.A. § 1114(k).  See April 2008 rating decision.  However, the award of SMC under 38 U.S.C.A. § 1114(k) was granted independent of any other compensation provided in subsections (a) through (j) or subsection (s) under 38 U.S.C.A. § 1114.  See 38 U.S.C.A. § 1114(k).  Therefore, the Board must determine whether the Veteran warrants SMC based upon the need of regular aid and attendance under 38 U.S.C.A. § 1114(l) or by reason of being permanently housebound under 38 U.S.C.A. § 1114(s).  

The pertinent law provides that special monthly compensation (SMC) is payable when a veteran, due to a service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a).  

In determining the need for regular aid and attendance, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

In addition to the foregoing, SMC is also payable if a veteran has a service-connected disability rated as total (100 percent) and has (1) an additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when a veteran is substantially confined as a result of service-connected disabilities to his dwelling and the immediate premises and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.351(i)(2).   

The evidentiary record contains VA examination reports which evaluate the level of severity of the Veteran's service-connected disabilities.  However, there remains a question as to whether the Veteran's service-connected disabilities render him unemployable and necessitate the regular aid and attendance of another person or render him housebound.  In this regard, the VA physician who conducted the September 2007 and March 2009 VA diabetes mellitus examinations noted that the Veteran is limited in his activities of daily living, as he is minimally able to ambulate due to hip problems, unable to bathe himself without assistance, and requires assistance in dressing and with his bathroom needs.  He also noted that the Veteran has been on disability since 1990 due to his orthopedic problems and diabetes.  

The diabetes examiner did not provide an opinion as to whether the Veteran's diabetes mellitus necessitates the regular aid and attendance of another person or renders his unemployable.  However, he did state that he was unable to define any disability related to the Veteran's diabetes that would interfere with his ability to perform usual employment and further stated that consideration should be given to the neurology examination for potential disabilities related to the neurological system.  

However, the VA physician who conducted the August 2007 and March 2009 peripheral nerves examination did not provide an opinion regarding whether the Veteran's peripheral neuropathy, which affects his upper and lower extremities, renders him unemployable, necessitates the regular aid and attendance of another person, or renders him housebound.  

In fact, the Board notes that the evidentiary record does not contain any medical opinion that addresses whether the Veteran's service-connected erectile dysfunction or onychomycosis render him unemployable, necessitate the regular aid and attendance of another person, or render him housebound.  

Therefore, the Board finds that a remand is necessary in order to obtain adequate medical opinions regarding whether the Veteran's service-connected disabilities render him unemployable, necessitate the regular aid and attendance of another person, or render him housebound.  

In this regard, the Board notes that the Veteran has not been afforded with a VA examination with respect to his TDIU or SMC claim, despite the evidence of record which suggests that the Veteran is, indeed, unemployable and that his service-connected disabilities necessitate the regular aid and attendance of another person and/or render him housebound.  Indeed, as noted by the VA physician who conducted the diabetes examinations, the evidence shows the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since October 1990 with severe disabilities including hypertension, degenerative joint disease of the right hip, diabetes mellitus, and osteoarthritis of the left knee.  See August 1993 SSA decision.  While SSA has found the Veteran to be disabled within the meaning of its applicable law, these findings are relevant, but not necessarily binding on VA.  Holland v. Brown, 6 Vet. App. 443 (1994).

Nevertheless, the evidentiary record contains an August 2008 statement from Dr. D.D., which states that the Veteran is totally and permanently disabled and unemployable.  However, Dr. D.D. did not identify what disabilities render the Veteran unemployable.  

As noted above, the evidence also shows that the Veteran is limited in his activities of daily living, as he is minimally able to ambulate due to hip problems, is unable to bathe himself without assistance, and requires assistance in dressing and with his bathroom needs; however, it is not clear if the Veteran's functional limitations are due to any of his service-connected disabilities.  

The Veteran and his wife have submitted lay statements which assert that he is unable to care for himself due to his service-connected disabilities, including specifically his peripheral neuropathy.  Indeed, the Veteran and his wife have reported that the Veteran is unable to care for his own needs, such bathing and putting on clothes, including his socks and shoes.  They have also asserted that, because his walking is limited, someone has to do things for him like bring him water and prepare his food.  See lay statements from the Veteran and E.N. dated March and June 2007, April August, and October 2008.  The lay evidence of record reflects that the Veteran depends primarily on his wife to assist with his needs; however, in May 2009, the Veteran reported that a licensed health care professional comes to his home two days a week to help his wife with his needs.  In addition, the Veteran's wife has recently informed VA that the Veteran is totally bedridden.  See June 2010 Report of Contact.  

Given the medical and lay evidence of record, the Board finds that the Veteran should be afforded appropriate VA examinations in order to determine whether his service-connected disabilities (1) render him unemployable and (2) necessitate the regular aid and attendance of another person or render him housebound.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination in order to determine the impact his service-connected diabetes mellitus, peripheral neuropathy affecting the upper and lower extremities, erectile dysfunction, and onychomycosis have on his employability.  The claims file must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should offer an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  If the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

All opinions expressed should be accompanied by supporting rationale.  

2. After completing the above, the Veteran should be afforded an appropriate VA examination in order to determine whether his service-connected disabilities necessitate the regular aid and attendance of another person or render him housebound.  The claims file must be made available to the examiner for review. Any indicated evaluations, studies, and tests should be conducted.

The examiner should state an opinion as to whether the Veteran's service-connected disabilities, either singularly or jointly, necessitate the regular aid and attendance of another person (in other words, that he is helpless or is so nearly helpless as to require the regular aid and attendance of another person).

Note: The criteria for establishing the need for aid and attendance include consideration of whether the Veteran is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or whether he is a patient in a nursing home because of mental or physical incapacity; or whether he establishes a factual need for aid and attendance under the criteria set forth under 38 C.F.R. § 3.352(a), to include the inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; inability to feed herself; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment.

The examiner must also state whether the Veteran's service-connected disabilities, either singularly or jointly, render him permanently housebound, i.e., substantially confined to his dwelling or immediate premises, or if institutionalized, to the ward or clinical areas. 

All opinions expressed should be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


